            Case 2:20-cv-00119    ECF No. 1   filed 03/25/20   PageID.1 Page 1 of 12




 1
     RICHARD E. ZUCKERMAN
 2   Principal Deputy Assistant Attorney General

 3   DYLAN C. CERLING
     Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044
     202-616-3395 (v)
 6   202-307-0054 (f)
     Dylan.C.Cerling@usdoj.gov
 7
     Attorneys for the United States
 8
                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF WASHINGTON

10   UNITED STATES OF AMERICA,
                                                     Case No. 20-119
11                   Plaintiff,
                                                     COMPLAINT
12                   v.

13   LAITH ELAIMY

14                   Defendant.

15
              The United States of America complains and alleges as follows:
16

17

18

19

20   Complaint
     (Case No. 20-119)                   1                     U.S. DEPARTMENT OF JUSTICE
                                                               Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
            Case 2:20-cv-00119   ECF No. 1   filed 03/25/20   PageID.2 Page 2 of 12




 1      1. This is a civil action brought by the United States of America to

 2   reduce to judgment the outstanding federal tax liabilities and civil

 3   penalties assessed against Laith Elaimy.

 4                               JURISDICTION AND VENUE

 5      2. This action is brought at the direction of the Attorney General of

 6   the United States and at the request and with the authorization of the

 7   Chief Counsel of the Internal Revenue Service (“IRS”), a delegate of the

 8   Secretary of the Treasury, pursuant to 26 U.S.C. § 7401.

 9      3. The Court has jurisdiction over this action pursuant to 26 U.S.C. §

10   7402 and 28 U.S.C. §§ 1340 and 1345.

11      4. Venue is proper in the Eastern District of Washington under 28

12   U.S.C. §§ 1391(b)(1) & (2) because the behavior giving rise to the tax

13   liabilities occurred in this judicial district. Moreover, upon information

14   and belief, Laith Elaimy lives in the Eastern District of Washington.

15

16

17

18

19

20   Complaint
     (Case No. 20-119)                  2                     U.S. DEPARTMENT OF JUSTICE
                                                              Tax Division, Western Region
                                                              P.O. Box 683
                                                              Washington, D.C. 20044
                                                              Telephone: 202-616-3395
             Case 2:20-cv-00119   ECF No. 1   filed 03/25/20   PageID.3 Page 3 of 12




 1                                     DEFENDANTS

 2        5. The United States realleges paragraphs 1 through 4 and

 3   reincorporates them herein.

 4        6. Laith Elaimy currently lives in the Eastern District of

 5   Washington. He is made a party to this suit because he has unpaid

 6   federal tax liabilities.

 7                           TAX LIABILITIES AT ISSUE

 8        7. The United States reasserts the allegations made in paragraphs 1

 9   through 6, above, as full set forth herein.

10        8. On the dates set forth below, a duly authorized delegate of the

11   Secretary of the Treasury made assessments against Laith Elaimy (via

12   the sole proprietorship Smokin’), individually, as follows:

13   //

14   //

15   //

16   //

17   //

18

19

20    Complaint
      (Case No. 20-119)                  3                     U.S. DEPARTMENT OF JUSTICE
                                                               Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
               Case 2:20-cv-00119    ECF No. 1   filed 03/25/20   PageID.4 Page 4 of 12




 1       Type of Tax                Assessment     Assessment Amount1                  Estimated
         Tax     Periods            Date                                                   Unpaid
 2                                                                                     Balance as
                                                                                         of March
 3                                                                                      31, 20202
         941        Q4 2009         03-29-2010    T               $2,659.71             $4,511.02
 4                                  03-29-2010    P5              $265.97
                                    03-29-2010    P2              $26.60
 5                                  03-29-2010    I               $16.67
                                    05-03-2010    P5              $132.99
 6                                  08-30-2010    P2              $106.38
                                    09-05-2016    I               $649.26
 7                                  09-05-2016    P2              $456.95
                                    09-04-2017    I               $155.10
 8       941        Q1 2010         06-14-2010    T               $2,382.55                 $4,452.78
                                    04-05-2010    P4              $25.00
 9                                  06-14-2010    P2              $23.83
                                    06-14-2010    I               $11.90
10                                  11-22-2010    F               $170.00
                                    09-05-2016    I               $580.21
11                                  09-05-2016    P2              $571.81
                                    09-04-2017    I               $153.09
12       941        Q2 2010         10-04-2010    T               $2,347.26                 $4,117.14
                                    07-12-2010    P4              $250.00
13                                  10-04-2010    P2              $35.21
                                    10-04-2010    I               $16.96
14                                  09-05-2016    I               $505.45
                                    09-05-2016    P2              $551.61
15                                  09-04-2017    I               $141.55
         941        Q3 2010         01-03-2011    T               $2,253.98                 $4,125.16
16                                  01-03-2011    P2              $33,81

17   1 T—tax assessed; F—fees and collection costs; P1—late return filing penalty, 26
     U.S.C. §6651(a)(1); P2—failure to timely pay tax penalty, 26 U.S.C. §6651(a)(2) &
18   (a)(3); P3—Late filing of W-2s, § 6721(e)(2)(A); P4 – Dishonored check penalty; P5 –
     Federal Tax Deposit Penalty; I—interest assessed, or reduced and removed previous
19   interest credited; F—Fees and collection costs.
     2 Includes accrued balance, including both assessed and unassessed amounts and

     taking into account credits and payments.
20    Complaint
      (Case No. 20-119)                  4                    U.S. DEPARTMENT OF JUSTICE
                                                              Tax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3395
            Case 2:20-cv-00119      ECF No. 1   filed 03/25/20   PageID.5 Page 5 of 12




 1                                 01-03-2011    I               $15.68
                                   03-14-2011    F               $170.00
 2                                 09-05-2016    I               $485.11
                                   09-05-2016    P2              $529.69
 3                                 09-04-2017    I               $141.83
     941                 Q4 2010   10-10-2011    T               $4,783.26         $8,977.24
 4                                 10-10-2011    P1              $1,014.10
                                   10-10-2011    P2              $88.18
 5                                 10-10-2011    I               $141.32
                                   09-05-2016    I               $924.40
 6                                 09-05-2016    P2              $1,014.10
                                   09-04-2017    I               $308.65
 7   941                 Q3 2011   01-02-2012    T               $2,281.02         $2,509.96
                                   01-02-2012    P2              $26.38
 8                                 01-02-2012    I               $8.74
                                   09-05-2016    I               $238.31
 9                                 09-05-2016    P2              $351.84
                                   09-04-2017    I               $86.29
10   941                 Q4 2011   04-09-2012    T               $2,126.64         $1,444.78
                                   04-09-2012    P2              $10.91
11                                 04-09-2012    I               $4.12
                                   10-12-2015    F               $194.00
12                                 09-05-2016    I               $114.73
                                   09-05-2016    P2              $170.86
13                                 09-04-2017    I               $49.67
     941                 Q2 2012   04-29-2013    T               $2,512.99         $3,594.55
14                                 07-09-2012    P4              $25.00
                                   04-29-2013    P1              $411.56
15                                 04-29-2013    P2              $82.31
                                   04-29-2013    I               $51.14
16                                 09-05-2016    I               $265.46
                                   09-05-2016    P2              $374.97
17                                 09-04-2017    I               $123.57
     941                 Q3 2013   12-30-2013    T               $2,719.44         $2,867.47
18                                 09-09-2013    P4              $25.00
                                   11-11-2013    P4              $25.00
19                                 12-30-2013    P2              $17.62
                                   12-30-2013    I               $8.94
20   Complaint
     (Case No. 20-119)                     5                     U.S. DEPARTMENT OF JUSTICE
                                                                 Tax Division, Western Region
                                                                 P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 Telephone: 202-616-3395
               Case 2:20-cv-00119    ECF No. 1   filed 03/25/20   PageID.6 Page 6 of 12




 1                                  09-05-2015    I               $162.74
                                    09-05-2016    P2              $423.00
 2                                  09-04-2017    I               $98.58
         940        2009            03-29-2010    T               $470.68                    $252.42
 3                                  03-29-2010    P2              $0.49
                                    03-29-2010    I               $0.31
 4                                  08-30-2010    P2              $1.98
                                    09-05-2016    I               $12.15
 5                                  09-05-2016    P2              $9.86
                                    09-04-2017    I               $3.01
 6                                  02-24-2020    F               $164.00
         940        2010            04-25-2011    T               $276.80                    $744.74
 7                                  06-14-2010    P4              $25.00
                                    03-07-2011    P4              $25.00
 8                                  04-25-2011    P2              $3.90
                                    04-25-2011    I               $2.28
 9                                  06-11-2012    F               $170.00
                                    09-05-2016    I               $82.33
10                                  09-05-2016    P2              $61.13
                                    09-04-2017    I               $25.60
11       Civil   2012               11-23-2015    P3              $5,147.85                 $6,495.96
         Penalty                    03-07-2016    F               $196.00
12                                  09-05-2016    I               $149.18
                                    09-04-2017    I               $223.34
13       Civil    2013              11-14-2016    P3              $2,488.37
                                                                      $2,952.30
         Penalty                    09-4-2017     I               $81.43
14       TOTAL                                                       $47,045.52
           9. On the dates set forth below, a duly authorized delegate of the
15
     Secretary of the Treasury made assessments against Laith Elaimy, as
16
     responsible officer in charge of Niko’s Gourmet, Inc., as set forth below.
17
         Type of Tax           Assessment         Assessment Amount3                   Estimated
18       Penalty Periods       Date                                                      Unpaid

19
     3 6672 – Trust Fund Recovery Penalty, § 6672; F—fees and collection costs; P1—late
     return filing penalty, 26 U.S.C. §6651(a)(1); P2—failure to timely pay tax penalty,
20    Complaint
      (Case No. 20-119)                  6                   U.S. DEPARTMENT OF JUSTICE
                                                             Tax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3395
          Case 2:20-cv-00119     ECF No. 1    filed 03/25/20   PageID.7 Page 7 of 12




 1                                                                                 Balance as
                                                                                 of March 31,
 2                                                                                      20204
      6672       Q1 2009 08-02-2010           6672         $10,188.42                $429.21
 3                       11-22-2010           F            $170.00
                         11-16-2015           I            $1,835.93
 4                       11-14-2016           I            $422.80
                         11-13-2017           I            $485.43
 5                       02-24-2020           I            $239.15
                         03-02-2020           F            $82.00
 6    6672       Q3 2009 08-02-2010           6672         $9,532.68                      $336.11
                         11-16-2015           I            $1,742.25
 7                       11-14-2016           I            $414.14
                         11-13-2017           I            $475.52
 8                       11-25-2019           I            $256.44
                         02-10-2020           I            $256.46
 9    6672       Q4 2009 01-02-2012           6672         $9,811.95                     $6,586.08
                         05-21-2012           F            $170.00
10                       11-16-2015           I            $1,227.04
                         11-14-2016           I            $411.74
11                       11-13-2017           I            $472.73
      6672       Q1 2010 01-02-2012           6672         $5,870.60                     $8,022.21
12                       11-16-2015           I            $722.92
                         11-14-2016           I            $242.20
13                       11-13-2017           I            $278.07
      6672       Q2 2010 01-02-2012           6672         $8,984.63                $12,277.56
14                       11-16-2015           I            $1,106.41
                         11-14-2016           I            $370.67
15                       11-13-2017           I            $425.58
      6672       Q3 2010 01-02-2012           6672         $7,934.42                $10,842.44
16                       11-16-2015           I            $977.09
                         11-14-2016           I            $327.33
17
     26 U.S.C. §6651(a)(2) & (a)(3); P3—Late filing of W-2s, § 6721(e)(2)(A); P4 –
18   Dishonored check penalty; P5 – Federal Tax Deposit Penalty; D—dishonored
     deposit; I—interest assessed, or reduced and removed previous interest credited;
19   F—Fees and collection costs.
     4 Includes accrued balance, including both assessed and unassessed amounts and

     taking into account credits and payments.
20    Complaint
      (Case No. 20-119)                  7                   U.S. DEPARTMENT OF JUSTICE
                                                             Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
            Case 2:20-cv-00119       ECF No. 1   filed 03/25/20   PageID.8 Page 8 of 12




 1                               11-13-2017      I            $375.84
     6672                Q4 2010 03-19-2012      6672         $17,015.63           $11,251.50
 2                               11-16-2015      I            $1,975.16
                                 11-14-2016      I            $697.58
 3                               11-13-2017      I            $800.91
     6672                Q1 2011 01-02-2012      6672         $4,134.42             $5,649.72
 4                               11-16-2015      I            $509.13
                                 11-14-2016      I            $170.57
 5                               11-13-2017      I            $195.84
     TOTAL                                                                         $55,394.83
 6

 7      10.              During the periods set forth in paragraph 9, above, Laith

 8   Elaimy was required to collect, truthfully account for, and pay over

 9   employment taxes on behalf of the employees of Niko’s Gourmet, Inc.

10      11.              During the periods set forth in paragraph 9, above, Laith

11   Elaimy was President of Niko’s Gourmet, and a signatory on Niko’s

12   Gourmet’s bank account.

13      12.              From the time Niko’s Gourmet formed in 1989 until at least

14   the time Laith Elaimy spoke with the IRS about the failure to pay

15   Niko’s Gourmet’s employment taxes in January 2011, Laith Elaimy

16   was the only person in Niko’s Gourmet who:

17                 a. determined financial policy for the business;

18                 b. directed or authorized the payment of bills/creditors;

19                 c. opened or closed bank accounts for the business;

20   Complaint
     (Case No. 20-119)                      8                     U.S. DEPARTMENT OF JUSTICE
                                                                  Tax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3395
            Case 2:20-cv-00119         ECF No. 1   filed 03/25/20   PageID.9 Page 9 of 12




 1                 d. guaranteed or co-signed loans;

 2                 e. signed or counter-signed checks;

 3                 f. authorized payroll;

 4                 g. authorized or made Federal Tax Deposits;

 5                 h. Prepared, reviewed, signed, or transmitted payroll tax

 6                       returns; or

 7                 i. Hired or fired employees;

 8      13.              During the periods set forth in paragraph 9, above, Laith

 9   Elaimy willfully failed to collect or truthfully account for Niko’s

10   Gourmet’s Federal Employment Taxes.

11      14.              During the time the delinquent employment taxes

12   underlying the § 6672 assessments described in paragraph 9 arose,

13   Laith Elaimy authorized the payment of other creditors, on behalf of

14   Niko’s Gourmet, rather than pay the outstanding tax liabilities.

15      15.              Laith Elaimy failed to pay in full the above tax liabilities

16   despite notice and demand for payment. Pursuant to 26 U.S.C. § 6321,

17   statutory liens arose against all property and rights to property owned

18   by Laith Elaimy at the time of the tax assessments.

19

20   Complaint
     (Case No. 20-119)                        9                     U.S. DEPARTMENT OF JUSTICE
                                                                    Tax Division, Western Region
                                                                    P.O. Box 683
                                                                    Washington, D.C. 20044
                                                                    Telephone: 202-616-3395
          Case 2:20-cv-00119        ECF No. 1    filed 03/25/20   PageID.10 Page 10 of 12




 1      16.              Despite timely notice and demand for payment of the

 2   assessments described above, Laith Elaimy has neglected or refused to

 3   make payment to the United States, and there remains due and owing

 4   on those assessments, together with accrued but unassessed statutory

 5   interest and other additions, the total amount of $102,440.35

 6   ($47,045.52 + $55,394.83) as of March 31, 2020, plus statutory interest

 7   and accruals after that date.

 8        COUNTY I: REDUCE TO JUDGMENT FEDERAL TAX AND
            PENALTY ASSESSMENTS AGAINST LAITH ELAIMY
 9
        17.              The United States reasserts the allegations made in
10
     paragraphs 1 through 16, above.
11
        18.              On the dates, in the amounts, and for the tax periods set
12
     forth in paragraphs 8 and 9, above, a duly authorized delegate of the
13
     Secretary of the Treasury made assessments against Defendant Laith
14
     Elaimy for unpaid Form 941 FICA taxes, Form 940 FUTA taxes, § 6672
15
     trust fund recovery penalties, and § 6721(e)(2) late W-2 filing penalties,
16
     along with other associated penalties and interest.
17
        19.              Despite timely notice and demand for payment of the
18
     assessments described above, Laith Elaimy has neglected, refused, or
19
     failed to pay the assessments and there remains due and owing to the
20   Complaint
     (Case No. 20-119)                      10                    U.S. DEPARTMENT OF JUSTICE
                                                                  Tax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3395
          Case 2:20-cv-00119        ECF No. 1    filed 03/25/20   PageID.11 Page 11 of 12




 1   United States on those assessments the amount of $102,440.35, as of

 2   March 31, 2020, plus statutory interest and accruals after that date.

 3      20.              Under 26 U.S.C. § 7402(a), the United States is entitled to a

 4   judgment against Laith Elaimy for the unpaid balance of the assessed

 5   amounts described above, plus statutory interest and any other

 6   additions accruing to the date of payment.

 7   WHEREFORE the United States prays as follows:

 8      a. That judgment be entered against defendant Laith Elaimy for

 9            unpaid taxes, penalties and interest, for Employer’s Quarterly

10            Federal Tax (Form 941) taxes for Smokin’ for Q4 2009, Q1 2010,

11            Q2 2010, Q3 2010, Q4 2010, Q3 2011, Q4 2011, Q2 2012, Q3 2013,

12            Federal Unemployment Tax Act taxes for Smokin’ for 2009 and

13            2010, civil penalties under 26 U.S.C. § 6721(e)(2)(A) for failure to

14            file or late filing of W-3s; and Trust Fund Recovery Penalties

15            under 26 U.S.C. s 6672 for Q1 2009, Q3 2009, Q4 2009, Q1 2010,

16            Q2 2010, Q3 2010, Q4 2010, and Q1 2011, (in the total amount of

17            $102,440.35 as of March 31, 2020, plus statutory interest and

18            accruals after that date;

19

20   Complaint
     (Case No. 20-119)                      11                    U.S. DEPARTMENT OF JUSTICE
                                                                  Tax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  Telephone: 202-616-3395
          Case 2:20-cv-00119   ECF No. 1    filed 03/25/20   PageID.12 Page 12 of 12




 1      b. That the United States be granted such other relief as the court

 2            deems just and proper, including fees and costs as allowed by law.

 3   Dated this 25th day of March, 2020.

 4                                          RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney
 5                                          General

 6                                          /s/ Dylan Cerling
                                            DYLAN C. CERLING
 7                                          Trial Attorney, Tax Division
                                            U.S. Department of Justice
 8                                          P.O. Box 683
                                            Washington, D.C. 20044
 9                                          202-616-3395 (v)
                                            202-307-0054 (f)
10                                          Dylan.C.Cerling@usdoj.gov

11

12

13

14

15

16

17

18

19

20   Complaint
     (Case No. 20-119)                 12                    U.S. DEPARTMENT OF JUSTICE
                                                             Tax Division, Western Region
                                                             P.O. Box 683
                                                             Washington, D.C. 20044
                                                             Telephone: 202-616-3395
                           Case 2:20-cv-00119                            ECF No. 1-1filed 03/25/20 PageID.13 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER   SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.United
   (a) PLAINTIFFS
         States of America
                                                                                                              DEFENDANTS
                                                                                                            Laith Elaimy


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                              Spokane County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Dylan Cerling, U.S. Dep't of Justice, Tax Div., PO Box 683, Washington,
DC 20044, 202-616-3395


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                                PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1            Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’      2      Incorporated and Principal Place                              ’ 5   ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’      3      Foreign Nation                                                ’ 6   ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                                          OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158                            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated                         ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application                         ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                                          Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                                  ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                                 ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                                   Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))                           ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI                               ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                                       Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                               ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                                       ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                                ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff                        ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                                     Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                              ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                                 ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                                               Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                                            Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                                       ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                                      State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                                          ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                                           Litigation -
                                                                                                                        (specify)                        Transfer                                              Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7401
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce tax liabilities to judgment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         102,440.35                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD

                                                                          DYLAN CERLING
                                                                                                                                             Digitally signed by DYLAN CERLING
03/25/2020                                                                                                                                   DN: c=US, o=U.S. Government, ou=Dept of Justice, ou=TAX, cn=DYLAN CERLING,
                                                                                                                                             0.9.2342.19200300.100.1.1=15001003066609
                                                                                                                                             Date: 2020.03.25 14:03:52 -04'00'
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                                   MAG. JUDGE

                 Print                               Save As...                                                                                                                                        Reset
                         Case 2:20-cv-00119
JS 44 Reverse (Rev. 02/19)                               ECF No. 1-1           filed 03/25/20           PageID.14 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 2:20-cv-00119                  ECF No. 1-2         filed 03/25/20      PageID.15 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Eastern District
                                                     __________ DistrictofofWashington
                                                                             __________

United States of America                                                 )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No. 20-119
                                                                         )
Laith Elaimy                                                             )
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Laith Elaimy
                                           8 N. Post St.
                                           Spokane, WA 99201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           U.S. Dep't Of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT




Date                                                                               SEAN F. McAVOY, Clerk
                   Case 2:20-cv-00119               ECF No. 1-2        filed 03/25/20             PageID.16 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-119

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ’ I personally served the summons on the individual at (place)
                                                                                      on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                           , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                      on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                                   ; or

           ’ Other (specify):
                                                                                                                                                .


           My fees are $                           for travel and $                       for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.




 Date                                                            Server’s signature



                                                                 Printed name and title




                                                                 Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                           Reset
